Citation Nr: 9902373	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disability 
producing frequent diarrhea and cramping of the stomach as 
the result of exposure to Agent Orange.  

2.  Entitlement to service connection for hemorrhoids as the 
result of exposure to Agent Orange.  

3.  Entitlement to service connection for a prostate 
condition as the result of exposure to Agent Orange.  

4.  Entitlement to service connection for allergies and hay 
fever, 
as the result of exposure to Agent Orange.  

5.  Entitlement to service connection for disability 
producing shortness of breath, 
as the result of exposure to Agent Orange.  

6.  Entitlement to service connection for disability 
producing generalized stiffness, 
soreness and aching and deterioration of joints, as the 
result of exposure to Agent Orange.  

7.  Entitlement to service connection for bilateral shoulder 
and left hand pain as the result of exposure to Agent Orange.  

8.  Entitlement to service connection for disability 
producing numbness of the feet as the result of exposure to 
Agent Orange.

9.  Entitlement to service connection for disability 
producing cataracts as the result of exposure to Agent 
Orange.

10.  Entitlement to service connection for heart disease as 
the result of exposure to Agent Orange.  

11.  Entitlement to service connection for heart disease on a 
direct or presumptive incurrence basis.  

12.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently assigned a 30 
percent disability rating.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from December 1957 to May 1962, and in the United 
States Army from March 1965 to August 1980, including service 
in the Republic of Vietnam.  This appeal arises from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to an evaluation in excess of 30 
percent for PTSD will be addressed in the remand portion of 
this action.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his service in Vietnam changed 
his life for the worse forever causing physical disability 
related to Agent Orange exposure.  Specifically, the veteran 
argues that he developed disability producing frequent 
diarrhea and cramping of the stomach, hemorrhoids, a prostate 
condition, allergies and hay fever, shortness of breath, 
generalized stiffness, soreness and aching with deterioration 
of joints, especially the neck, bilateral shoulder and left 
hand and thumb pain, and disability producing numbness of the 
feet, cataracts, and heart disease, all as the result of his 
exposure to Agent Orange in Vietnam; and that he is entitled 
to a grant of service connection for heart disease on a 
direct or proximate incurrence basis.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that none of the claims for service 
connection based on Agent Orange exposure are well grounded; 
and that the preponderance of the evidence is against service 
connection for heart disease.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection based on 
Agent Orange exposure are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation. 

2.  Heart disease was not manifested during service or for 
years thereafter and is not shown to be etiologically related 
to service.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for any 
disability related to Agent Orange exposure.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  Heart disease was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred in 
service.  38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background service connection claims

The service medical records reflect that the veteran noted 
hay fever on his September 1957 medical history report prior 
to service entrance.  Allergies were noted in May 1970 and 
September 1977.  He reported a one month history of 
intermittent chest precordial tightness, when he was seen in 
May 1976.  The day before he was seen, he had had a 2 to 3 
hour episode with burning throughout the left anterior chest.  
The chest pain was not associated with exertion, nausea, 
diaphoresis, etc.  The pain was described as being like bad 
heartburn.  He had had shortness of breath with the initial 
episode.  The initial impression was left side chest 
tightness and burning of questionable etiology.  The presence 
of ischemic heart disease was considered, but evaluation over 
several days reflected that his blood pressure was 125/90, 
and laboratory studies, including chest X-ray and EKG 
studies, were all negative.  The impression was changed to 
probable non cardiac pain.  By the third day, the veteran was 
feeling better and his chest tightness was limited to a dull 
tightness with no other symptoms.  It was noted that all 
tests had been negative, although a stress test was not done.  
The final impression was very likely chest wall pain.  There 
were normal pertinent findings on the veterans retirement 
medical examination in April 1980, including the information 
that his heart and vascular system were normal.  The 
veterans blood pressure was 136/70.  

Clinical records for years thereafter are negative for 
evidence of heart disease or other disability at issue.  The 
initial post-service evidence of any of the disorders at 
issue was not until 1995, when a shoulder disability and 
colitis were found, and 1996, when VA clinical studies 
revealed atherosclerosis with single vessel occlusion of 70 
percent, and diagnoses of hypertension and 
hypercholesterolemia were made.  A right cataract was found 
in 1997.  No physician has attributed any current heart or 
other disability to service, including any exposure to 
herbicides the veteran may have experienced in Vietnam.  

The veteran had hay fever prior to service entrance and his 
service medical records are negative for complaints or 
findings of disability producing frequent diarrhea and 
cramping of the stomach, hemorrhoids, a prostate condition, 
chronic disability producing shortness of breath, disability 
producing generalized stiffness, soreness and aching and 
deterioration of joints, bilateral shoulder and left hand 
pain, disability producing numbness of the feet, and 
disability producing cataracts.  The veteran had one isolated 
episode of shortness of breath concurrent with chest pain 
during service, but even the chest pain quickly resolved 
without evidence of any chronic residual disability.  Again, 
most significantly with regard to the specific claims 
presented, no clinician has attributed any such current 
disability to service, including the claimed exposure to 
herbicides during the veterans service in Vietnam.  Further 
the objective evidence does not reflect that the veteran has 
any disability which the Secretary of Veterans Affairs has 
deemed to be of service origin on the basis of herbicide 
exposure.  


Analysis of Agent Orange claims

Significantly, before the Board may reach the merits of any 
claim the law provides that the appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  Only when that initial burden has been 
met does the duty of the Secretary to assist such a claimant 
in developing the facts pertinent to the claim attach.  Id.  
The United States Court of Veterans Appeals has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of a 
relationship between current disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection may be granted for a disease or injury 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. 1110, 1131 (West 1991).  With respect 
to the claims of entitlement to service connection based on a 
theory that the disorders are related to exposure to Agent 
Orange the Board observes that the statutory presumption that 
certain diseases are the result of exposure to an herbicide 
in service is inapplicable with respect to the disorders at 
issue here.  38 U.S.C.A. 1116 (West 1991); 38 C.F.R. 3.307, 
3.309(e) (1998).  The inclusion of certain diseases, as 
opposed to others, within this list reflects a determination 
by the Secretary of Veterans Affairs, based on sound medical 
and scientific evidence, that there exists a positive 
association between (A) the occurrence of those diseases in 
humans and (B) the exposure of humans to an herbicide agent. 
38 U.S.C.A. 1116(b)(1); 61 Fed.Reg. 41368-41371 (1996).  
Moreover, it is well to observe that the Secretary, under the 
authority granted by the Agent Orange Act of 1991, 
specifically has indicated that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for a number of diseases, including those claimed here. 61 
Fed.Reg. 41442-41449 (1996).  Still, the fact that the 
veteran does not meet the requirements of 38 C.F.R. 3.309 
does not preclude him from establishing service connection by 
way of proof of actual direct causation.  In this regard, the 
objective evidence reflects that there is no objective 
evidence supporting direct service connection.  

It is the judgment of the Board that the veteran has not 
presented competent or other probative evidence showing that 
any of his claims for service connection based on Agent 
Orange exposure are well grounded.  The United States Court 
of Veterans Appeals has defined a well- grounded claim as a 
claim which is "plausible, meritorious on its own or capable 
of substantiation." If the veteran has not met this initial 
evidentiary burden, then his appeal must, as a matter of law, 
be denied, and there is no duty required of VA to assist him 
in developing facts pertinent to his claim. 38 U.S.C.A. 
5107(a).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by a medical diagnosis. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); (2) There must be competent evidence of 
incurrence or aggravation of a disease or injury in service. 
This element may be shown by lay or medical evidence. See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the inservice injury or 
disease and the current disability. Such a nexus must be 
shown by medical evidence. See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). In determining whether a claim is well grounded, the 
Board is required to presume the truthfulness of evidence. 
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In this case, there is no competent evidence which links any 
of the claimed disorders to either the veterans active duty 
service, or assuming arguendo that he was exposed to 
herbicides in Vietnam, to any herbicide exposure in Vietnam.  
Indeed, the only evidence suggesting that such a link exists 
is that presented by the veteran.  Notably, the United States 
Court of Veterans Appeals has held that lay persons, 
untrained in the field of medicine, are not competent to 
offer an opinion which requires specialized medical 
knowledge. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, in the absence of competent evidence linking the 
claimed disorders to service the Board finds that the claims 
must be denied as not well grounded.

In reaching this decision the Board has carefully considered 
the veterans report that he has been informed by a VA 
physician that the veteran has disability related to Agent 
Orange exposure.  Significantly, however, the United States 
Court of Veterans Appeals has held that a "layman's account 
of what (a physician) purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence." 
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995).  Hence, this 
statement does not provide a factual predicate upon which to 
establish that this claim is well grounded.  If the veteran 
is able to secure this purported opinion in writing he should 
submit it to the RO and his claim would then be 
readjudicated.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances. Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him. VAOPGCPREC 16-92 (O.P.C. Prec. 16- 92); 57 Fed.Reg. 
49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability. Robinette, 8 Vet. App. at 77-9.  


Analysis of the claim for service connection for heart 
disease on a direct or presumptive basis

As a preliminary matter regarding this issue, the Board finds 
that the veterans claim for service connection for heart 
disease on a direct or presumptive basis is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  This is on the basis that 
the veteran currently has heart disease and heart disease was 
suspected during service.  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the veterans claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).  

Service connection may granted for a disease or injury 
incurred or aggravated during the veteran's active duty 
service.  Service connection may also be granted to 
cardiovascular disease which is manifested compensably within 
a year of service. 38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 
1137; (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Here, although ischemic heart disease was suspected during 
service based on complaints of a one-month period of chest 
pain, and a one day exacerbation of that pain, a three day 
period of evaluation in May 1976 during service was negative 
for heart disease.  The veteran continued on active duty with 
no similar complaints for several years thereafter.  In 
addition, his heart and vascular system were termed normal on 
the retirement medical examination in 1980.  Many years 
elapsed after the veterans final service discharge in 1980 
without any evidence of cardiovascular disease being 
manifested.  The heart disease initially manifested years 
after service, including atherosclerosis and hypertension 
manifested in 1996, is not shown to be of service origin in 
the absence of any objective medical evidence relating it 
thereto.  In sum, the facts of this case require a denial of 
the claim on its merits.  The objective evidence is against a 
conclusion that chronic heart disease was manifested during 
service, that it was demonstrated compensably within a year 
of the veterans final service discharge, or that it is 
etiologically related to service.  


ORDER

As the claims of entitlement to service connection for 
disability producing frequent diarrhea and cramping of the 
stomach, hemorrhoids, a prostate condition, allergies and hay 
fever, disability producing shortness of breath, disability 
producing generalized stiffness, soreness and aching and 
deterioration of joints, bilateral shoulder and left hand 
pain, disability producing numbness of the feet, disability 
producing cataracts, and heart disease as the result of 
exposure to Agent Orange, are not well-grounded, the appeal 
is denied.  

Service connection for heart disease on a direct or 
presumptive incurrence basis is denied.  


REMAND

The Board notes that the VA examiner indicated in his 
September 1997 psychiatric examination report that the 
veteran also had a major depressive disorder which was, in 
part, secondary to his service-connected PTSD.  This raises 
the issue of entitlement to service connection for major 
depressive disorder on a secondary basis, which has not been 
adjudicated by the RO.  Additionally, the Board notes that a 
statement, which was added to the file in August 1997, from a 
VA Counselor who had treated the veteran for PTSD since 
November 1996, contains the conclusion that the veterans 
PTSD is chronic and severe and highly interferes with his 
ability to seek or retain employment.  This statement does 
not appear to have been taken into consideration by the RO. 

Based on the above, the Board finds that additional 
development is required prior to final determination of this 
case.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
have treated him for psychiatric 
disability since September 1997.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  Then, the RO should arrange for a VA 
psychiatric examination of the veteran by 
a board certified specialist, if 
available, to determine the current 
severity of his service-connected PTSD 
and the nature, extent and etiology of 
any other acquired psychiatric disorders 
present.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner before the 
examination for proper review of the 
medical history.  With respect to any 
other acquired psychiatric disorder(s) 
found to be present, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
disorder(s) is (are) etiologically 
related to service or was (were) caused 
or chronically worsened by the service-
connected PTSD.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified under the 
new schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veterans service-
connected psychiatric disability.  To the 
extent possible, the manifestations of 
the veterans PTSD should be 
distinguished from those of any other 
psychiatric disorders found to be 
present.  The examiner should also 
provide a GAF score with an explanation 
of the significance of the score 
assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veterans service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.

3.  Thereafter, the RO should review the 
claims file, to include the September 
1997 VA psychiatric evaluation report and 
the statement from the VA Counselor, and 
ensure that all developmental actions, 
including the medical examination and 
requested opinions, have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development, adjudicate the raised issue 
of entitlement to service connection for 
additional psychiatric disability, and 
readjudicate the issue of entitlement to 
an evaluation in excess of 30 percent 
evaluation for service-connected PTSD 
under both the rating criteria effective 
prior to November 7, 1996, and the 
criteria effective November 7, 1996, to 
also include consideration of the 
provisions of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. §§ 3.321(b)(1) and 4.7.  

4.  If the benefit sought on appeal is 
not granted to the veterans 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case on all 
issues in appellate status and provide 
the veteran and his representative with 
an appropriate opportunity to respond.  
The veteran should also be informed of 
the requirements to perfect an appeal of 
any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to the issue addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
